Citation Nr: 0005709	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The case returns to the Board following a remand to the 
VAMROC in June 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence of record is not adequate for rating 
purposes.   

3.  The veteran failed to report for VA examinations 
scheduled in December 1995, March 1996, November 1997, and 
December 1997.  There is no evidence of record showing good 
cause for failing to report.  


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for non-service connected pension purposes is denied 
for failure to report for scheduled VA examinations.  
38 C.F.R. §§ 3.326, 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  See Vargas-Gonzales v. 
West, 12 Vet. App. 321, 329 (1999) (finding that a pension 
claim was well grounded when the veteran had qualifying 
wartime service, he completed the VA pension application as 
to his income, he might have the requisite total disability 
rating when all of his non-service connected disabilities 
were properly evaluated, and there was plausible evidence as 
to unemployability).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issue at hand.

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  See 
38 U.S.C.A. § 1502(a) (defining permanent and total 
disability).    

Where there is a well grounded claim for disability pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. 
§ 3.326(a).  Provided it is otherwise adequate for rating 
purposes, any hospital report or any examination report from 
any government or private institution, or a statement from a 
private physician, may be accepted for rating a claim without 
further examination. 38 C.F.R. § 3.326(b) and (c).  

Generally, when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, 
action specified by regulation is required.  38 C.F.R. 
§ 3.655(a).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. Id.  Specifically, 
when an examination is scheduled in conjunction with an 
original claim other than for compensation, and the claimant 
fails to report, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

In this case, in connection with the original July 1995 
pension claim, the VAMROC obtained medical records from 
several private medical facilities, as well as a report of VA 
outpatient treatment.  A review of this medical evidence 
shows that it is inadequate for purposes of rating the 
veteran's non-service connected disabilities.  Specifically, 
the evidence from Newman Young Clinic and Mercy Hospital, 
dated from 1987 to 1991, is simply outdated.  The VA 
outpatient records from 1993 and evidence from Michael J. 
McKenna, M.D., from 1994 and 1995, though slightly more 
recent, are similarly outdated.  The veteran has not 
indicated that he has sought treatment more recently or 
submitted additional evidence.  

In addition, pursuant to the Board's remand, the VAMROC 
secured records from the Social Security Administration.  The 
records show that the veteran was denied Social Security 
disability benefits in June 1995 and again in November 1995.  
Many of the accompanying medical records are duplicates of 
the private records discussed above.  The evaluations secured 
specifically for purposes of the disability determination 
were performed in 1995 and are inadequate to evaluate the 
veteran's current disability status.  Because the medical 
evidence is inadequate for rating purposes, a VA examination 
is necessary to properly adjudicate the veteran's claim.  
38 C.F.R. § 3.326(a).  

The claims folder reveals that the veteran was scheduled for 
VA examinations in December 1995, March 1996, November 1997, 
and December 1997.  He failed to report for each one of these 
examinations.  In his February 1996 substantive appeal, the 
veteran indicated that he failed to report for the December 
1995 VA examination because he was sometimes "physically 
unable to rely on [his] motor skills."  He has not offered 
any explanation as to his failure to report for the three 
other VA examinations.  There is no indication that the 
notices were sent to an incorrect address or other reason 
that the veteran might not have received the notices.  
Accordingly, 38 C.F.R. § 3.655(b) requires that the veteran's 
claim for non-service connected pension benefits be denied.  
Action by the Board and VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).

Finally, the Board notes that the final supplemental 
statement of the case issued in May 1999 and mailed to the 
veteran's last known address was returned as undeliverable.  
A July 1999 report of contact showed that the veteran's 
representative did not have a more current address.  
Therefore, the VAMROC has satisfied its duty to inform the 
veteran of its decisions.  


ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

